El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca dilucidar si en las circunstancias particulares del caso de autos una sospecha de actividad delictiva cons-tituyó “motiyos fundados” para efectuar un arresto sin or-den judicial previa.
I — I
El 5 de mayo de 1997, el peticionario José A. Colón Ber-nier fue acusado por su alegada violación del Art. 168 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4274. Se le imputó poseer y retener una bicicleta a sabiendas de que ésta había sido obtenida ilícitamente.
Según el testimonio ofrecido por un agente de la Policía en la vista preliminar, el 10 de abril de 1997 dicho agente recibió una información por radioteléfono, de que en deter-minada calle de la urbanización Fair View se encontraban dos individuos “sospechosos”, que no eran reconocidos *139como residentes de ese lugar. Esa fue toda la información que se le comunicó al agente.
El agente en cuestión se dirigió entonces al lugar refe-rido y allí se encontró con dos personas. Uno cargaba una carretilla, y el otro conducía una bicicleta. El agente de la Policía intervino con las dos personas y procedió a interrogarlas. Les preguntó que de dónde eran, y éstos le respondieron que “del Hoyo”. Indagó entonces del peticio-nario que de dónde había sacado la bicicleta, a lo que éste únicamente contestó “que la había comprado por $40 dólares”.(1)
El agente policiaco procedió entonces a arrestar a las dos personas, “para investigación”. Declaró que la bicicleta en cuestión “se le pareció” a una que había sido informada en su cuartel como hurtada en un anterior escalamiento, por lo que arrestó a las dos personas referidas para inves-tigar el asunto.
Una vez llegó al cuartel, el agente llamó por teléfono a la persona que antes se había querellado de haber perdido una bicicleta en el escalamiento referido. Esta persona des-cribió por teléfono la bicicleta hurtada, y tal descripción alegadamente coincidió con la de la bicicleta que conducía el peticionario al ser arrestado. El agente entonces citó al querellante referido para que acudiera al cuartel. Este compareció luego e identificó la bicicleta como la suya. Ante esta situación, se presentó una denuncia contra el *140peticionario. Se celebró la correspondiente vista preliminar el 23 de abril de 1997.
Concluido el testimonio narrado antes, la defensa soli-citó la supresión de la evidencia ocupada. Adujo que el arresto sin orden del peticionario había sido ilegal e irrazonable. El Tribunal de Primera Instancia, sin siquiera escuchar al Ministerio Público sobre el planteamiento de la defensa, lo declaró sin lugar de plano. Estimó que la comu-nicación recibida por el agente de la Policía había sido “co-rroborada por las observaciones e intervenciones” de éste “al personarse al lugar de los hechos”.
El peticionario recurrió entonces ante el Tribunal de Circuito de Apelaciones y planteó otra vez su alegación de que el arresto en cuestión violaba la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. El foro apelativo denegó la expedición del auto solicitado. Mediante una breve resolución, determinó que “la totalidad de las circunstancias dieron lugar a los motivos fundados requeridos por la Regla 11 de Procedi-miento Criminal”.
El peticionario acudió a ante nos oportunamente. El 27 de junio de 1997 expedimos el certiorari solicitado por éste, a fin de revisar la resolución del foro apelativo. Pasamos a resolver, luego de considerar el correspondiente escrito del Procurador General.
) — I 1 — H
Como se sabe, nuestra Constitución prohíbe que de ordinario se pueda arrestar a alguna persona sin previa orden judicial fundada en una determinación de causa probable.(2) Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); *141Pueblo v. González Rivera, 100 D.P.R. 651 (1972). De este modo, se protege la dignidad de las personas y se interpone la figura imparcial del Juez entre los funcionarios públicos y la ciudadanía para ofrecer una mayor garantía de razo-nabilidad a la intrusión estatal. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984).
La protección que ofrece la Constitución contra el arresto irrazonable es tal que si un arresto se realiza sin orden judicial, éste se presume inválido, y compete al Ministerio Público rebatir la presunción de irrazonabilidad mediante la presentación de prueba sobre las circunstancias especiales que requirieron tal intervención por los agentes del orden público. Pueblo v. Rivera Colón, 128 D.P.R. 672, 681 (1991); Pueblo v. Martínez Torres, supra, pág. 502; Pueblo v. Vázquez Méndez, supra, pág. 174; Pueblo v. Lebrón, 108 D.P.R. 324, 329 (1979).
Claro está, el requerimiento constitucional de que medie una orden de arresto expedida por autoridad judicial no es absoluto. En la propia Asamblea Constituyente se reconoció expresamente que la garantía aludida frente al arresto tiene su límite en la conducta criminal. 4 Diario de Sesiones de la Convención Constituyente 2567-2568 (1952). Así, hemos reconocido que un agente dél orden público puede realizar un arresto sin previa orden judicial cuando, como dispone la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dicho agente tenga “motivos fundados” para creer que la persona arrestada ha cometido un delito grave o ha cometido un delito en su presencia. Pueblo v. Corraliza Collazo, 121 D.P.R. 244 (1988); Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986); Pueblo v. Del Río, 113 D.P.R. 684 (1982); Pueblo v. Alcalá Fernández, 109 D.P.R. *142326 (1980). Se trata de “situaciones excepcionales”, que he-mos “definido estrechamente”, en las cuales la orden judicial no es indispensable. Pueblo v. Rivera Colón, supra, pág. 682.
En numerosos pronunciamientos anteriores he-mos definido en qué consisten esos “motivos fundados”, que por excepción permiten el arresto sin orden judicial. En esencia, hemos resuelto que tales motivos fundados existen si se desprende de la totalidad de las circunstancias del caso en cuestión que una persona ordinaria y prudente poseería aquella información y conocimiento que la llevarían a creer que la persona arrestada ha cometido o va a cometer el delito en cuestión. Pueblo v. Ortiz Alvarado, 135 D.P.R. 41 (1994); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991); Pueblo v. Alcalá Fernández, supra, pág. 331; Pueblo v. González Rivera, supra, págs. 654-655; Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245 (1966); Pueblo v. Cabrera Cepeda, 92 D.P.R. 70, 74 (1965). Así, pues, existen tales motivos fundados cuando una persona porta un arma de fuego a la vista de un policía, Pueblo v. Corraliza Collazo, supra; cuando un agente del orden público observa que una persona dispara un revólver contra otros, Pueblo v. Rivera Rivera, supra; cuando una persona voluntariamente hace admisiones inculpatorias sobre la comisión de un delito ante un agente del orden público, Pueblo v. Alcalá Fernández, supra; cuando al investigar un suceso una persona, sin haber sido provocada, utiliza fuerza y violencia contra el policía que investiga, para impedir su labor, Cepero Rivera v. Tribunal Superior, supra; cuando un agente del orden público observa una clara transacción de drogas, Pueblo v. Cabrera Cepeda, supra; cuando un policía que ha recibido una confidencia advirtiéndole concretamente sobre el lugar y tiempo en que ha de cometerse un delito, al investigar dicha confidencia, observa a la persona arrestada mientras estaba en el proceso de cometer un delito *143grave, Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977), y cuando un agente del orden público que ha sido alertado sobre la transportación de un cargamento de droga ilícita, al inves-tigar el asunto durante algunas horas, sucesivamente des-cubre el vehículo en que se transportó la droga, localiza cerca de éste a individuos que tienen signos que los rela-cionan con dicho vehículo, y al interrogarlos éstos respon-den de modo palpablemente falso, Pueblo v. Ruiz Bosch, supra.
Por otro lado, hemos identificado ocasiones en las cuales no existían motivos fundados para el arresto de una persona sin orden judicial previa, por lo que no procedía dicho arresto, a pesar de que dicha persona había incurrido en conducta sospechosa. Así pues, una persona a quien la Policía ordena detenerse, pero no lo hace y se marcha apresuradamente del lugar, no puede ser arrestada sin una or-den judicial sólo por esa conducta. Véanse: Pueblo v. Martínez Torres, supra; Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985). De igual modo, el hecho de que la Policía descubra un alambique ilícito en los predios de una finca propiedad de una persona, no constituye motivos fundados que permitan arrestar a esa persona sin una orden judicial previa. Pueblo v. Lebrón, supra. También hemos declarado ilícito un arresto sin orden judicial de unas personas que guardaban marihuana en sus ropas mientras se encontraban pescando en un área de mar, efectuado por unos policías que realizaban una ronda preventiva en dicho lugar, precisamente porque no existían motivos fundados para ello. Pueblo v. Vázquez Méndez, supra. De igual modo, he-mos declarado ilícito un arresto sin orden, porque la investigación policial de una confidencia no reveló una actividad tan altamente sospechosa, como para corroborar suficientemente la confidencia y apuntar razonablemente a la comisión de un delito, Pueblo v. Ortiz Alvarado, supra. Y he-mos declarado ilícito un arresto sin orden judicial de una *144persona que fue detenida como parte de un proceso policial investigativo, para tomarle una fotografía para fines de in-vestigación, aunque esa persona coincidía con la descrip-ción de ella ofrecida a la Policía por varios testigos de un delito. Estimamos que el arresto sin orden en estas cir-cunstancias no constituía motivos fundados. En Pueblo v. Rey Marrero, 109 D.P.R. 739, 748 (1980), señalamos lo si-guiente:
No podemos sancionar ... que en su labor investigativa tenga mano libre la policía para detener a las personas en cualquier sitio en que se encuentren pacíficamente —el hogar, la casa de un amigo, el sitio de trabajo, el colmado, una pizería— y con-ducirlas a sus cuarteles, sin orden de arresto, con el solo propó-sito de tomarles fotografías con fines investigativos. Ello viola-ría la cláusula constitucional que prohíbe se prive a una persona de su libertad sin el debido proceso de ley (Art. II, Sec. 7); la que reconoce el derecho a protección contra ataques abu-sivos a la honra, a la reputación y a la vida privada y familiar de las personas (Art. II, Sec. 8); la que prohíbe arrestos y alla-namientos, excepto por mandamiento judicial a base de una previa determinación de causa probable apoyada en juramento o afirmación (Art. II, Sec. 10); y la primerísima de las disposi-ciones de nuestra Carta de Derechos, relativa a la inviolabili-dad de la dignidad del ser humano (Art. II, Sec. 1). Si esto se permitiese, en aras de la protección policíaca indudablemente necesaria, nos convertiríamos en un estado policial indudable-mente repudiable.
Como puede observarse de la reseñada trayectoria jurisprudencial, para que existan motivos fundados para realizar un arresto sin orden judicial deben existir circunstancias excepcionales que lo justifiquen. El agente del orden público que realiza tal arresto debe conocer o estar informado de hechos concretos que razonablemente apunten a la comisión de un delito. Meras sospechas no bastan. Pueblo v. Ortiz Alvarado, supra; Pueblo v. Ruiz Bosch, supra; Pueblo v. Rey Marrero, supra. Tales motivos fundados existen claramente cuando el agente del orden público personalmente observa una actuación que es delictiva. También existen tales motivos fundados, aunque *145el agente no haya presenciado la comisión del delito, si al evaluar todos los datos que éste posee sobre el asunto, in-cluyendo lo que el agente mismo haya atisbado, éste con-cluye razonablemente que lo más probable es que se haya cometido o se vaya a cometer un delito.
hH l-H
A la luz de la normativa expuesta antes, es evidente que en la situación particular sometida a nuestra considera-ción, no existían motivos fundados para realizar el arresto del peticionario sin previa orden judicial.
En primer lugar, debe notarse que este caso no gira en torno a si hubo corroboración suficiente de una confidencia sobre actos criminales que habrían de cometerse, como su-cedió en los casos antes citados de Pueblo v. Ortiz Alvarado, Pueblo v. Ruiz Bosch o Pueblo v. Díaz Díaz. Aquí no se le informó al policía sobre un evento delictivo concreto que habría de ocurrir próximamente, como sucedió en dichos casos. La información que le llegó al agente vía radio-teléfono se refería únicamente a la presencia en un área residencial de unos individuos supuestamente sospechosos. Se trataba de una comunicación carente de hechos particulares, viciada de vaguedad, que no relacio-naba de modo alguno a los individuos aludidos con la co-misión de algún delito. Sólo apuntaba, pues, a meras sospechas.
También debe notarse que al llegar al lugar indicado, el agente del orden público no presenció ninguna conducta que, de por sí, fuese de naturaleza delictiva. Las dos per-sonas observadas se comportaban ordenadamente y no se resistieron de modo alguno al breve interrogatorio al que fueron sometidos por el agente.
La decisión de dicho agente de arrestar a esas personas se fundó únicamente en la simple conjetura de éste de que *146la bicicleta que conducía el peticionario podía haber sido hurtada. Conforme a lo declarado por el agente en la vista preliminar, éste no indicó de ningún modo que al momento de arrestar al peticionario había identificado la bicicleta que éste conducía como la misma que había sido hurtada. Ni siquiera mencionó seña o indicio alguno de dicha bici-cleta que permitiera inferir que ésta era probablemente la misma que había sido hurtada. Más aún, nada indicó el agente que relacionase al peticionario con el hurto de la bicicleta en cuestión. La conjetura del agente, pues, no pa-saba de ser una mera sospecha, como lo comprueba la pro-pia admisión de éste de que arrestó al peticionario sólo para investigar el asunto, cosa que procedió hacer una vez llegó al cuartel con el peticionario.
Es claro, pues, que el policía en el caso de autos, según lo declarado por él mismo, al momento de arrestar al peti-cionario no tenía información ni conocía hechos suficientes que razonablemente apuntaran a la comisión de un delito. No existían motivos fundados para llevar a cabo el acto excepcional de arrestar a una persona sin orden judicial previa.
Debe notarse que las circunstancias particulares de este caso son muy distintas a las de Pueblo v. Ruiz Bosch, supra, en el cual se realizó válidamente un arresto sin orden de unos individuos que no eran residentes del vecindario donde éste se hizo, y que no habían desplegado conducta delictiva en presencia del agente del orden público que los arrestó. En Pueblo v. Ruiz Bosch, supra, la totalidad de las circunstancias apuntaban a la comisión de un delito por los arrestados. Allí hubo una confidencia que fue corroborada sustancialmente; además, los individuos tenían signos que los relacionaban con los medios utilizados para cometer el delito que se investigaba; más aún, a los individuos en cuestión el policía les hizo una serie de preguntas pertinen-tes, a las que éstos no sólo no pudieron responder satisfac-*147toriamente, sino que las contestaron de manera evidente-mente falsa. Los hechos de aquel caso y los de éste, pues, son claramente distinguibles.
IV
Como hemos señalado antes, la Policía de Puerto Rico, en protección de la ciudadanía en general, tiene la obligación de investigar toda llamada telefónica recibida o información brindada por dicha ciudadanía referente a una posible actividad delictiva. Pueblo v. Ortiz Martínez, supra, pág. 144. Pero una cosa es la obligación de pesquisar a fondo toda querella sobre una posible actividad delictiva, y otra muy distinta es intervenir con y privar de su libertad a una persona sin la orden judicial previa, sólo a los fines de investigar una mera sospecha. En nuestro sistema de vida, que garantiza a plenitud los derechos fundamentales de toda persona, tal intrusión estatal sólo es posible en casos excepcionales en los cuales haya clara justificación para ello.
En este caso, antes de realizar el arresto en cuestión, el agente del orden público pudo haber profundizado en su investigación para fundamentar con hechos concretos su sospecha. Por ejemplo, pudo haberse comunicado por radioteléfono con su cuartel para obtener una descripción precisa de la bicicleta hurtada y así tratar de corroborar si se trataba de la misma que conducía el peticionario. De igual modo, pudo haberle hecho más preguntas al peticionario para carearlo con lo de su supuesta compra de la bicicleta. Estas y otras medidas similares pudieron haber ampliado la información y el conocimiento del agente, para darle mayor fundamentación a su decisión de arrestar al peticionario sin previa orden judicial. Tal tipo de arresto no puede utilizarse para completar investigaciones policiales superficiales. No es un instrumento para la investigación *148de meras sospechas. Véanse: Pueblo v. Ortiz Díaz, 123 D.P.R. 865, 870 (1989); Pueblo v. Fournier, 77 D.P.R. 222, 262 (1954).
V
Para concluir, debe advertirse que ni el Ministerio Público ni los foros de instancia y apelativo observaron una norma importante que rige en casos de arresto sin orden judicial como el de autos. Como señalamos antes, de modo reiterado hemos resuelto que en tales casos surge una presunción de invalidez del arresto y le corresponde al Ministerio Público demostrar que dicho arresto fue lícito y razonable. El Ministerio Público en tales casos viene obligado a rebatir la presunción de invalidez mediante la presentación de prueba sobre las circunstancias especiales que justificaron tal intrusión estatal. De otro modo, el arresto tiene que ser considerado ilícito, y la prueba obtenida mediante éste tiene que suprimirse. Pueblo v. Rivera Colón, supra; Pueblo v. Martínez Torres, supra; Pueblo v. Vázquez Méndez, supra; Pueblo v. Lebrón, supra. Véanse, además: Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Malavé González, 120 D.P.R. 470 (1988).
En el caso de autos, el foro de instancia desestimó de plano la moción de supresión de evidencia presentada por el peticionario, en la cual se planteaba que el arresto había sido sin previa orden judicial y sin que hubiesen motivos fundados para ello. Lo hizo sin siquiera escuchar al Ministerio Público. Erró al actuar de tal modo, como erró también el Tribunal de Circuito de Apelaciones al confirmar la decisión del foro de instancia.
En este caso, lo que procedía era que el foro de instancia celebrase una vista evidenciaría en la cual el fiscal acredi-tase los motivos fundados, si existían, para el arresto sin una orden judicial. De haberse cumplido con este requisito *149procesal, posiblemente se hubiera evitado el tiempo y es-fuerzo dedicados a las revisiones judiciales.
VI
Por todo lo antes expuesto, resolvemos que el arresto del peticionario sin previa orden judicial fue ilícito, por lo que procede la supresión de evidencia solicitada. Por consi-guiente, se dictará sentencia para revocar la resolución del foro apelativo de 23 de junio de 1997 y para conceder la moción de supresión de evidencia solicitada por el acusado peticionario.
El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Corrada Del Río disintió sin opinón.
— O —

 En la narración de los hechos que hace el Procurador General en su alegato ante nos, se relata que cuando el agente policíaco que intervino con el peticionario le preguntó a éste que de dónde había sacado la bicicleta, el peticionario le contestó que la había comprado por $40 dólares “a un tecato”. Sin embargo, este alegato es el único documento del expediente de autos, en el que aparece tal versión de los hechos. El foro apelativo NO menciona de modo alguno en su sentencia que se impugna ante nos que el peticionario hubiese afirmado que le había comprado la bicicleta “a un tecato". Más aún, en la moción de supresión de evidencia que tuvo el tribunal de instancia ante sí y que éste denegó, tampoco se relata que el peticionario compró la bicicleta “a un tecato”. Finalmente, en la narración de los hechos que aparece en los alegatos del peticionario ante nos, no se indica de modo alguno que el agente poli-cíaco referido hubiese declarado que el peticionario admitió haber comprado la bici-cleta “a un tecato”.


 En lo pertinente, la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Ibmo 1, ed. 1999, pág. 311, dispone que:
*141“Sólo se expedirán mandamientos autorizando registros, allanamientos o arres-tos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación describiendo particularmente el lugar a registrarse, y las personas a detenerse o los casos a ocuparse.”